Citation Nr: 0800018	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from December 19, 2003, and in excess of 20 percent from 
November 2, 2005, for residuals of a cold injury of the left 
lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
from December 19, 2003, and in excess of 20 percent from 
November 2, 2005, for residuals of a cold injury of the right 
lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
from December 19, 2003, for residuals of a cold injury of the 
left upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
from December 19, 2003, for residuals of a cold injury of the 
right upper extremity.  

5.  Entitlement to service connection for coronary artery 
disease with heart failure, to include as secondary to a 
service-connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, granting entitlement to service 
connection for cold injuries of each upper and lower 
extremity and assigning a 10 percent schedular evaluation for 
each, effective from December 19, 2003, and denying 
entitlement to service connection for coronary artery disease 
with heart failure.  By further rating decision in May 2006, 
the initial evaluations assigned for cold injuries of each 
lower extremity were increased from 10 percent to 20 percent, 
effective from November 2, 2005.  

In connection with the instant appeal, the veteran in his 
substantive appeal of August 2005 requested a videoconference 
hearing before the Board hearing.  Such request was withdrawn 
by the veteran in his written statement, received by the RO 
in early January 2007.  No other request for a hearing 
remains pending.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

Regarding the veteran's claims for initial ratings for 
residuals of cold injuries to the upper and lower 
extremities, notice under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), is lacking.  While VCAA notice was provided as to the 
pending claims for service connection for cold injury 
residuals, once such claims were granted and the veteran 
disagreed with the initial ratings assigned, VA was obligated 
to furnish the veteran notice as to what information and 
evidence were necessary to substantiate the claims for higher 
initial ratings.  None having been provided, remand is 
necessary to ensure that the VA's duty to notify, codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007), may be satisfied and so that the 
veteran may undertake meaningful participation in the 
adjudicatory process.  

With respect to the veteran's claim for service connection, 
it is evident that a response from the National Personnel 
Records Center (NPRC) was printed and added to the record in 
January 2007, one day prior to the RO's certification of the 
instant appeal to the Board.  Such response from the NPRC 
restated what was communicated by the NPRC in April 2003 to 
the RO; namely, that service medical records of the veteran 
were not available due to a fire at that facility.  However, 
the January 2007 response, which was not considered by the RO 
in any supplemental statement of the case pursuant to 38 
C.F.R. § 19.31 (2007), indicated further that records from 
the Office of the Surgeon General were also unavailable and 
that, if the veteran had been treated in service for his 
claimed disorder and could provide clarifying information as 
to his receipt of such treatment, then submission of a 
request to reconstruct the records through other sources 
should be made.  This was not accomplished by the RO, nor was 
any formal finding made by the RO as to the unavailability of 
the veteran's service medical records.  Corrective actions 
are thus in order.  

The evidence on which the RO has determined that a grant of 
secondary service connection is not in order is inadequate, 
and, specifically, as to the question of whether the 
veteran's coronary artery disease with congestive heart 
failure was aggravated by his service-connected post-
traumatic stress disorder (PTSD).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  In particular, though it is shown that the 
question of direct causation was addressed on a recent VA 
medical examination, no opinion was provided then or at any 
other time as to whether service-connected PTSD has 
aggravated the claimed coronary artery disease.  

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.  

Here, the RO has not to date considered the veteran's 
entitlement to secondary service connection for coronary 
artery disease with congestive heart failure under the 
revised version of 38 C.F.R. § 3.310.  Remand to facilitate 
that consideration is thus necessitated.  

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the RO must notify the veteran 
of what information and evidence are 
needed to substantiate his original claim 
of entitlement to direct and secondary 
service connection for coronary artery 
disease with heart failure, including but 
not limited to the amended provisions of 
38 C.F.R. § 3.310, effective from October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
In addition, the information and evidence 
needed to substantiate the veteran's 
multiple claims for initial ratings for 
cold injuries of the upper and lower 
extremities should be made known to the 
veteran.  The veteran must be notified of 
what portion of that evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue , as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The veteran should be advised of the 
information provided to the RO by the 
NPRC in January 2007.  If the veteran is 
alleging that he was treated in service 
for his coronary artery disease with 
congestive heart failure and he can 
furnish information as to the date and 
location of such treatment, he should be 
invited to complete an "MO5" or its 
equivalent as to the pertinent 
information regarding inservice 
treatment.  Upon receipt of any such 
information, the RO or AMC should attempt 
to obtain supplemental or reconstructed 
records relating to any claimed medical 
treatment received in service.  

3.  Separate and apart from the actions 
sought above, a formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered in which VA ascertains whether 
the veteran's service medical records do 
not exist or that efforts to obtain same 
would be futile, and if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(c) should be provided 
to the veteran and he should then be 
afforded an opportunity to respond.  

4.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

5.  Thereafter, the veteran must be 
afforded a VA medical examination in 
order to ascertain the nature and 
etiology of his claimed coronary artery 
disease with heart failure.  The claims 
folder should be furnished to the 
examiner for use in the study of this 
case.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner must 
address the following questions:

(a)  Is it at least as likely 
as not (50 percent or higher 
degree of probability) that any 
existing coronary artery 
disease with or without 
congestive heart failure began 
during service or within one 
year of his discharge from 
service or is otherwise linked 
to some incident of the 
veteran's period of active duty 
from January 1952 to December 
1953?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected  PTSD has 
caused or worsened his claimed 
coronary artery disease with 
heart failure?  If it is 
determined that the veteran's 
coronary artery disease was 
worsened by his service-
connected PTSD, to the extent 
that is possible the examiner 
should indicate the approximate 
degree of disability or 
baseline (e.g., mild, moderate, 
severe) before the onset of the 
aggravation.  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

6.  Lastly, each of the claims identified 
under the Issues heading on the first 
page of this document should be 
readjudicated on the basis of all 
pertinent evidence of record, including 
the NPRC input of January 2007, and all 
governing law and regulations, including 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations, including but not limited to 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise 
notified.  The veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this 
remand is to obtain additional procedural and 
evidentiary development.  No inference should be 
drawn regarding the final disposition of the claims 
in question as a result of this action.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



